DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: Page 1 contains various grammatical sentence structure errors such as: “BACKGROUND ART. Currently, touch screen technology is developed to a stage that can catch (capture?) has been developed to translate handwriting characters to formal characters. This new technology helps people to input contenta computer with handwriting instead of keys only.” 
Claim Objections
Claims 1, 12 and 13 are objected to because of the following informalities:  Claims refer to a figure, which is not proper claim formatting.  Appropriate correction is required.

Claims 3-8, 10, 11, 15-18, and 20-25 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims.  See MPEP § 608.01(n).  The claims use improper format as well as it does not appear the correct fee has been paid for any of the multiple dependent claims. Accordingly, the claims have not been further treated on the merits as multiple dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. Examples in claim 1: use of the term “regular hardware keyboard” is not defined in the art, a term such as a “QWERTY keyboard” should be used instead. “Small size”, “its driver software and storage”, “optional”, “not limited to this layout” are all indefinite language. The claims are replete with grammar issues such as “hardware keys that are the same as what the regular hardware keyboard has.” This sentence should instead say something along the lines of “hardware keys in a traditional QWERTY keyboard format.” You cannot refer to figures in the claims, you have to claim every aspect of the figures in words that you are trying to cover. A mouse pad is claimed however the term in the art would be a “touchpad” for what is shown as (3) in the figures. Many of the claims such as 3, 6, 15, 16 and 17 don’t seem to be claiming anything substantive , as well as claiming “advantages” which are not claimable subject matter. 

Claims 1-25 recite numerous limitations not having antecedent basis. For example claim 1, recites “the regular hardware keyboard” with no previous mention of “a regular hardware keyboard.”  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-11 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 7 is claiming software code with could be nothing more than a signal per se. The rest of the claims cited depend off of claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “YOU GOTTA SEE THIS TOUCHSCREEN KEYBOARD” to UNBOXJUNKIE (herein “UNBOX”) in view of Collopy et al (2010/0246119) (herein “Collopy”). 
In regards to claim 1, UNBOX teaches a new computer keyboard (1) comprising (See; 0:15-0:40 (this is a timestamp from the cited online video) new computer keyboard): hardware keys (2) that are same as the regular hardware keyboard has (See; 1:40-1:45 for regular keyboard), a mouse function on the touch screen that is same as the regular hardware keyboard has (See; 2:00-2:08 for a mouse function on the touch screen) a touch screen (4) with small size as a new input device with its driver software and storage (See; 2:00-2:30 for a 4 inch touch screen (indefinite as to what small size entails); 3:00-3:25 for software driver; and 2:07-2:15 for a working calculator application having inherent storage), said new keyboard (1) has the layout shown in fig. 1 but not limited to this layout (See; 1:47-1:55 for a similar layout to that of Fig. 1 of the instant application. The claim state “but not limited to this layout” , thus any layout would read on this statement), said hardware keys (2) or mouse pad (3), or touch screen (4) with a digital pen (13) or a finger, can be used as the input device for software application displayed on the regular screen (9) or (12) (See; 2:00-2:05 where the mouse works as an input device on the regular screen using a finger; 2:17-2:22 touch screen can pull up a browser on the regular screen; 2:50-3:15 where touch screen can pull up email applications). UNBOX fails to explicitly teach a mouse pad (3) that is same as the regular hardware keyboard has and a new optional fingerprint sensor (5) with its driver software and storage.	However, Collopy teaches a new computer keyboard (1) comprising: hardware keys (2) that are same as the regular hardware keyboard has (See; Fig. 11 for keyboard 672), a mouse pad (3) that is same as the regular hardware keyboard has (See; Fig. 11 for touch pad mouse 674), a touch screen (4) with small size as a new input device with its driver software and storage (See; Fig. 11 for PCD 100 with touch screen), a new optional fingerprint sensor (5) with its driver software and storage (See; Fig. 11 for fingerprint reader 684), said new keyboard (1) has the layout shown in fig. 1 but not limited to this layout (See; Fig. 11 for a different layout (not limited to) of that of fig. 1 of the instant application), said hardware keys (2) or mouse pad (3), or touch screen (4) with a digital pen (13) or a finger, can be used as the input device for software application displayed on the regular screen (9) or (12) (See; Fig. 11 where it is well known that the keyboard or mouse pad will operate applications displayed on the regular screen via a user’s fingers).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify UNBOX to have a traditional touch pad and fingerprint sensor such as shown by Collopy to add additional forms of input and additional security measures to protect the system from unauthorized use. 	In regards to claim 13, UNBOX teaches a new computer keyboard (1) comprising (See; 0:15-0:40 new computer keyboard): hardware keys (2) that are same as the regular hardware keyboard has (See; 1:40-1:45 for regular keyboard), a mouse function on the touch screen that is same as the regular hardware keyboard has (See; 2:00-2:08 for a mouse function on the touch screen) a touch screen (4) with large size as a new input device with its driver software and storage (See; 2:00-2:30 for a 4 inch touch screen (indefinite as to what large size entails); 3:00-3:25 for software driver; and 2:07-2:15 for a working calculator application having inherent storage), said new keyboard (1) has the layout shown in fig. 1 but not limited to this layout (See; 1:47-1:55 for a similar layout to that of Fig. 1 of the instant application. The claim state “but not limited to this layout” , thus any layout would read on this statement), said hardware keys (2) or mouse pad (3), or touch screen (4) with a digital pen (13) or a finger, can be used as the input device for software application displayed on the regular screen (9) or (12) (See; 2:00-2:05 where the mouse works as an input device on the regular screen using a finger; 2:17-2:22 touch screen can pull up a browser on the regular screen; 2:50-3:15 where touch screen can pull up email applications); all file icons (15) displayed on the regular screen (9) or (12) are displayed on the touch screen (6) (See; 3:30-4:10 where icons can be dragged form the touch screen to the regular screen), and the software application opened on the touch screen (6) by pressing at that file icon are also displayed on the touch screen (6) of large size (See; 1:55-1:57, 2:25-2:40 where a music icon on the touch screen opens a music control application displayed on the touch screen). UNBOX fails to explicitly teach a mouse pad (3) that is same as the regular hardware keyboard has and a new optional fingerprint sensor (5) with its driver software and storage.	However, Collopy teaches a new computer keyboard (1) comprising: hardware keys (2) that are same as the regular hardware keyboard has (See; Fig. 11 for keyboard 672), a mouse pad (3) that is same as the regular hardware keyboard has (See; Fig. 11 for touch pad mouse 674), a touch screen (4) with small size as a new input device with its driver software and storage (See; Fig. 11 for PCD 100 with touch screen), a new optional fingerprint sensor (5) with its driver software and storage (See; Fig. 11 for fingerprint reader 684), said new keyboard (1) has the layout shown in fig. 1 but not limited to this layout (See; Fig. 11 for a different layout (not limited to) of that of fig. 1 of the instant application), said hardware keys (2) or mouse pad (3), or touch screen (4) with a digital pen (13) or a finger, can be used as the input device for software application displayed on the regular screen (9) or (12) (See; Fig. 11 where it is well known that the keyboard or mouse pad will operate applications displayed on the regular screen via a user’s fingers).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify UNBOX to have a traditional touch pad and fingerprint sensor such as shown by Collopy to add additional forms of input and additional security measures to protect the system from unauthorized use.
Claim(s) 2-12 and 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over “YOU GOTTA SEE THIS TOUCHSCREEN KEYBOARD” to UNBOXJUNKIE (herein “UNBOX”) in view of Collopy et al (2010/0246119) (herein “Collopy”) and further in view of Nelson et al (2010/0045611) (herein “Nelson”).	In regards to claim 2, UNBOX fails to explicitly teach wherein said touch screen (4) and its driver software can catch what is written or drawn on said screen (4) by a digital pen (13) or a finger after pressing at the pen icon (40) in the user interface (7), with a single touch press as a point and continuous movement of touch press as a line or curve, and entered data at the point newly pressed will overwrite the stored data for the same point, and the entered contents are displayed on said touch screen (4) and in the software application on the regular screen (9) or (12) when the touch screen driver for display and software application receives the data sent from touch screen driver for sensors.	However Nelson teaches wherein said touch screen (4) and its driver software can catch what is written or drawn on said screen (4) by a digital pen (13) or a finger (See; Fig. 1 where a user draws on touch screen 110) and the entered contents are displayed on said touch screen (4) and in the software application on the regular screen (9) or (12) when the touch screen driver for display and software application receives the data sent from touch screen driver for sensors (See; Fig. 1 where the dotted line 125 is shown on touch screen 110 and mirrored on display 140). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify UNBOX to have a drawing program such as Nelson, which additionally mirrors the display on the main display device so as to increase user satisfaction in the device by magnifying what the user is drawing on the smaller touch pad. Further, Nelson fails to explicitly teach after pressing at the pen icon (40) in the user interface (7), with a single touch press as a point and continuous movement of touch press as a line or curve, and entered data at the point newly pressed will overwrite the stored data for the same point. 	However the Examiner contends that a pen icon in a user interface, as well as overwriting entered data on the same point with new data is very well known in the art in basic drawing editors such as Microsoft Paint or Adobe Photoshop. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a basic drawing editor with said touch screen, since it is more likely to be recognizable by the user, thus increasing user satisfaction in the device by creating ease of use. Note: the Examiner is repeatedly referring to the well-known drawing programs over many of the next rejections as it seems that the claimed device is just integrated with a basic drawing editor and its common operations that are well-known in the art. 	In regards to claim 3, Nelson teaches wherein said touch screen (4) and its driver software can be used to input data for software application by a digital pen (13) or a finger, the display for newly entered contents on software application are same as what displayed on the touch screen (4), the display location is based on the cursor point last clicked on regular screen (9) or (12) mapping to the coordinator origin (43) (See; Fig. 1 where the dotted line 125 is shown on touch screen 110 and mirrored on display 140). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify UNBOX to have a drawing program such as Nelson, which additionally mirrors the display on the main display device so as to increase user satisfaction in the device by magnifying what the user is drawing on the smaller touch pad.	In regards to claim 4, Nelson fails to explicitly teach wherein said touch screen (4) and its driver software will clear display currently still on the touch screen (4) with square size of eraser (41), which is implemented as a square with small size and the pressing point as center and all points inside the square are updated as not touched once a digital pen (3) or a finger pressed the eraser icon (41) then pressed any point or move around on the touch screen (4) in user interface (7), after a user presses at one point or move around on said touch screen (4) by a digital pen (3) or a finger that has touched said eraser icon (41), and the software application will clear the display of same size of the erased area with the cursor point last clicked mapping to the coordinator origin (43), and the data for erased area will be updated as every point not touched on both touch screen (4) and regular screen (9) or (12). However the Examiner contends that an eraser icon and eraser function in a drawing user interface as disclosed above is very well known in the art in basic drawing editors such as Microsoft Paint or Adobe Photoshop. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a basic drawing editor with said touch screen, since it is more likely to be recognizable by the user, thus increasing user satisfaction in the device by creating ease of use.	In regards to claim 5, Nelson fails to explicitly teach wherein said touch screen (4) and its driver software will clear the display on the touch screen (4) and free its memory, if not shared with the software application, with event of pressing the soft clear button (20) in the user interface (7), or event of clicking the mouse on the software application, or event of switching the current active program to another software application, but the software application will not clear or update anything unless the contents currently displayed on the touch screen (4) are not displayed on regular screen (9) or (12). However the Examiner contends that a clear button and clear screen function in a drawing user interface as disclosed above is very well known in the art in basic drawing editors such as Microsoft Paint or Adobe Photoshop. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a basic drawing editor with said touch screen, since it is more likely to be recognizable by the user, thus increasing user satisfaction in the device by creating ease of use.	In regards to claim 6, Nelson teaches is very efficient and convenient for handwriting notes, drawing graph or paintings, and especially useful for a real handwriting signature, comparing with the digital signature or handwriting signature input by a mouse (See; Fig. 1 for drawing / painting).	In regards to claim 7, Nelson teaches wherein said touch screen (4) and its driver software could convert the input to a set of data for software application with coordinator (x, y) for point, line and curve in the format of xml or html or similar type with the following (See; Fig. 1 where the input is converted to dotted line 125. Specific code cannot be claimed per the 101 rejection above and thus will not be considered).  	In regards to claim 8, Nelson teaches wherein said touch screen (4) and its driver software can be used as the input to adjust the display location and update the contents of the software application (See; Fig. 1). Nelson fails to explicitly teach choosing the editing area on the software application with the same size of a rectangle by drawing a diagnose line of said rectangle using a digital pen (13) or a finger after pressing at the rectangle icon (42) on touch screen (4), which is implemented as an adjustable rectangle with the pressing point as the center and size decided by a diagnose line with starting point as top left and touch releasing point as bottom right, with the cursor last clicked on the regular screen (9) or (12) mapping to the coordinator origin (43) on said touch screen (4), and the side lines of the rectangle are displayed on both touch screen (4) and regular screen (9) or (12), and the contents of selected area on software application being displayed on the touch screen (4). However the Examiner contends that a rectangle icon and draw rectangle function in a drawing user interface as disclosed above is very well known in the art in basic drawing editors such as Microsoft Paint or Adobe Photoshop. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a basic drawing editor with said touch screen, since it is more likely to be recognizable by the user, thus increasing user satisfaction in the device by creating ease of use.	In regards to claim 9, Nelson fails to explicitly teach wherein said touch screen (4) can be used as the input to adjust display location of said selected editing rectangle area of the software application on regular screen (9) or (12) by dragging with a digital pen (40) or a finger, or by pressing soft up key (25), soft down key (26), soft left key (27), soft right key (28) with more accuracy, and adjust the display size by finger pinch or by the scale ratio (32) with more accuracy by pressing soft up arrow (30) or down arrow (31) to increase or decrease the scale ratio value that is calculated as the new display size on the software application divided by the original display size, with the contents of the selected area overwriting the contents of area moved in. However the Examiner contends that the operations above describe the well-known operations of cropping or moving object in a drawing user interface and is very well known in the art in basic drawing editors such as Microsoft Paint or Adobe Photoshop. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a basic drawing editor with said touch screen, since it is more likely to be recognizable by the user, thus increasing user satisfaction in the device by creating ease of use.	In regards to claim 10, Nelson fails to explicitly teach wherein said touch screen (4) and its driver software can be used as input to update the contents of selected rectangle area of the software application with the new entered contents using a digital pen (13) or a finger after pressing the pen icon (40) or clear part of the display with data of no touch point in the erased area using a digital pen (13) or a finger after pressing the eraser icon (41). However the Examiner contends that the operations above describe the well-known operations of forming rectangles, clearing display and erasing in a drawing user interface and is very well known in the art in basic drawing editors such as Microsoft Paint or Adobe Photoshop. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a basic drawing editor with said touch screen, since it is more likely to be recognizable by the user, thus increasing user satisfaction in the device by creating ease of use.	In regards to claim 11, Nelson fails to explicitly teach wherein said touch screen (4) and its driver software can convert what is written on the touch screen (4) to the formal text based on the order and length of the touch path, which is especially efficient for non-English character that are stored with Unicode. However the Examiner contends that applicant is claiming the very well-known handwriting -text recognition process. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a handwriting to text recognition with said touch screen, so as to add a useful tool to the drawing software, thus increasing user satisfaction in the device by creating ease of use.	In regards to claim 12, Nelson fails to explicitly teach wherein said touch screen (4), its driver software with user interface in fig. 11, fig. 12 and fig. 13 can build, save and delete complicated contents, e.g., signature, fingerprint, icons, which can be output to the software application in the user interface in fig. 10, with detailed steps in the specification. However the Examiner contends that the operations above describe the well-known operations of saving or deleting current drawings in a drawing user interface and is very well known in the art in basic drawing editors such as Microsoft Paint or Adobe Photoshop. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a basic drawing editor with said touch screen, since it is more likely to be recognizable by the user, thus increasing user satisfaction in the device by creating ease of use.	In regards to claim 14, Nelson teaches wherein an onscreen touch screen (7) that has same functionality and interfaces of said touch screen (4) in claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, can be displayed on large size touch screen (6) by system API calls on the software application, and used as input for the software application displayed either on said large size (See; Fig. 1 where the dotted line 125 is shown on touch screen 110 and mirrored on display 140).	In regards to claim 15, Nelson teaches wherein said large size touch screen (6) can work with a PC (14) or laptop (11) as a Tablet with input from said onscreen touch screen (7) or directly from said large touch screen (6) with icons of pen (40), eraser (41) and other editing tools embedded with the user interface for the software application using a digital pen (13) or a finger, with additional way for input from hardware keys (2), or mouse (10) and mouse pad (3), having the advantage over a regular tablet in that it is more convenient and comfortable to use hardware keys and mouse than onscreen keyboard to input formal text, and over a regular tablet with an attached hardware keyboard in that it is more convenient and comfortable to handwrite on the screen sitting flat on desk with the forearm resting on the desk than on the screen standing with some angle to the horizontal level (See; Fig. 1 where touch screen is a tablet).	In regards to claim 16, Collopy teaches wherein said hardware keys (2), mouse (10) and mouse pad (3) can work with a PC (14) or a laptop (11) as a PC or a laptop with the advantage of additional way for handwriting or drawing input from said onscreen touch screen (7) over a traditional PC or a traditional laptop (See; Fig. 1 for a laptop configuration).	In regards to claim 17, Collopy teaches can work with a PC (14) /a laptop (11) as a PC / laptop and a tablet when two different software application are opened on regular screen (9) or (12) and touch screen (6) simultaneously so the user can wok more productively for the tablet efficient document and PC efficient document in one computer at the same time (See; p[0084] where the touch screen may be a secondary display to the primary display 670 able to display different images).	In regards to claim 18, Nelson teaches providing the best user experience when the same software application is opened and displayed on the regular screen (9) or (12) and touch screen (6) simultaneously in that the user can input contents to software application opened on the regular screen (9) or (12) by hardware keys (2) or mouse (10) and handwrite or draw directly on the touch screen (6) with pen (40) or eraser (41) kind of icons embedded on the user interface of software application, but the operating system needs to synchronize the output and input for the software application on said two screens with the input data being displayed on both screen before next input (See; Fig. 1 where the dotted line 125 is shown on touch screen 110 and mirrored/ synced on display 140).	In regards to claim 19, Collopy teaches wherein said small size touch screen (4) or large size touch screen (6) can be designed as a slidable screen that is attached to the bottom of the hardware keyboard, which makes the keyboard more convenient to be carried and more comfortable for handwriting with the forearm resting on the desk (See; Figs. 13-17 where the touch screen slides out of the laptop).	In regards to claim 20, Collopy teaches wherein said slidable touch screen with either large or small size can be designed with a trigger power switch so the power for said slidable touch screen is turned on when it is pulled out and turned off when it is pushed in (See; p[0088]).	In regards to claim 21, Nelson teaches wherein the touch screen (6) or (8) can be designed as independent of the hardware keys (2) and its connection with a PC (14), so the new keyboard (44) is compatible with the traditional PC that does not support the new keyboard (44) (See; Fig. 1 where the touch device is independent). Further Collopy teaches wherein the touch screen (6) or (8) can be designed as independent of the hardware keys (2) and its connection with a PC (14), so the new keyboard (44) is compatible with the traditional PC that does not support the new keyboard (44) (See; Figs. 10, 11 where the touch device 100 is independent of the computer).	In regards to claim 22, Collopy teaches wherein an optional fingerprint sensor (5) and its driver software can provide fingerprint for security login, replacing signature for document or identity verification (See; p[0080] for a fingerprint reader 684 which inherently provides identity verification). 	In regards to claim 23, Nelson fail to explicitly teach wherein multiple pen icons (40) that will provide different style of point, line or curve, and multiple eraser icons (41) that will provide different size of square, can be displayed in the user interfaces (7) (8) (9) (10) (11) (12) (13) on said touch screen (4), or at user interfaces of software application on large size touch screen (6) or (8). However the Examiner contends that changing the style / size of a line or eraser operation in a drawing user interface as disclosed above is very well known in the art in basic drawing editors such as Microsoft Paint or Adobe Photoshop. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a basic drawing editor with said touch screen, since it is more likely to be recognizable by the user, thus increasing user satisfaction in the device by creating ease of use.	In regards to claim 24, Nelson teaches wherein all user interfaces for touch screen (4) or (6) or (8) are designed without pen icon (40) so the user can handwrite or draw on the touch screen with a digital pen or a finger without the extra step to press the pen icon (40) (See; Fig. 1). Nelson fails to explicitly teach but erasing kind of operation needs to press the erase icon (41) one more time to make the touch screen ready for writing and drawing after the erasing work is finished. However the Examiner contends that an eraser icon and erasing operation in a drawing user interface as disclosed above is very well known in the art in basic drawing editors such as Microsoft Paint or Adobe Photoshop. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a basic drawing editor with said touch screen, since it is more likely to be recognizable by the user, thus increasing user satisfaction in the device by creating ease of use.	In regards to claim 25, Nelson teaches needs operating system, GPU and other components to support multiple input and multiple displays with shared memory, message queue, new system APIs, etc., and needs image kind of software application so user can output contents to any location of the software user interface at the cursor point last clicked, which maps to the coordinator origin on the touch screen, being the reference coordinator of the new input, whether the input is from the hardware keys (2) or handwrite or draw (See; Fig. 1 where software outputs the dotted line 125. It is inherent that an OS , GPU , etc. is present in the computer 135).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627